Citation Nr: 1429662	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for head injury with right occipital linear skull fracture and residual occipital headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012 the Veteran indicated that he no longer desired a Board hearing on this matter.



FINDING OF FACT

The Veteran has headaches which are prostrating and occur more than once a month over the last several months.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for migraine headaches, as a residual of a head injury, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8100, 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the March 2009 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  The Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Service connection for the Veteran's head injury was granted in June 1991, and a rating of 10 percent was assigned, effective January 1, 1991.  The Veteran's claim for an increased rating for his service-connected head trauma disability was received in February 2009.

Residual disability of traumatic brain injury is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The protocol for rating traumatic brain injury (TBI) residuals was revised effective October 23, 2008.  Since the Veteran's claim was received in February 2009, the revised regulations are to be applied.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled 'total.'  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  A 100-percent disability rating is to be assigned if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' the overall disability rating is to be assigned based on the level of the highest facet as follows: 0=0 percent; 1= 10 percent; 2=40 percent; and 3=70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled 'Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified' with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): 'Instrumental activities of daily living' refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from 'Activities of daily living,' which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms 'mild,' 'moderate,' and 'severe' traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TRAUMATIC BRAIN INJURY NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified: Memory, attention, concentration, executive functions: 0-No complaints of impairment of memory, attention, concentration, or executive functions.  1-A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  2-Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  3-Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment: 0-Normal.  1-Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  2-Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  3-Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social Interaction: 0-Social interaction is routinely appropriate.  1-Social interaction is occasionally inappropriate.  2-Social interaction is frequently inappropriate.  3-Social interaction is inappropriate most or all of the time.

Orientation: 0-Always oriented to person, time, place, and situation.  1-Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  2-Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.  3-Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system): 0-Motor activity normal.  1-Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  2-Motor activity mildly decreased or with moderate slowing due to apraxia.  3-Motor activity moderately decreased due to apraxia.

Total Motor activity severely decreased due to apraxia.

Visual spatial orientation: 1-Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).  2-Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.  3-Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms: 0-Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  1-Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  2-Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects:

0  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  1-One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  2-One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  3-One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication: 0-Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  1-Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  2-Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.  3-Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.

Consciousness:

Total Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a (effective October 23, 2008).

A level of severity of 1 has been assigned for the memory, attention, concentration, executive functions facet.  A level of severity 1 is warranted when the Veteran has a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The evidence clearly shows that the Veteran does not warrant a level of severity of 2.  To warrant a level of severity of 2, there must be objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  While the March 2011 VA examiner noted the Veteran's subjective complaints of a mild memory loss, the Board notes that objective testing at the March 2011 VA examination revealed no objective evidence of functional (memory, attention, concentration, and executive functions) impairment.  Therefore, a level of severity of 2 is not warranted.

A level of severity of 0 has been assigned for the judgment facet.  The March 2011 VA examiner noted that the Veteran had normal judgment.  A higher level of severity of l is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of 0 has been assigned for the social interaction facet.  The March 2011 VA examiner noted that the Veteran's social interaction is routinely appropriate, and the Veteran has not asserted otherwise.  A higher level of severity of l is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of 0 has been assigned for the orientation facet.  The March 2011 VA examiner has indicated that the Veteran is always oriented to the four aspects (person, time, place, situation) of orientation.  As such, a level of severity of 1 is not warranted.  

A level of severity of 0 has been assigned for the motor activity (with intact motor and sensory system) facet.  The March 2011 VA examiner indicated that the Veteran had normal motor activity.  A higher level of severity of l is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of 0 has been assigned for the visual spatial orientation facet, as even mildly impaired deficiency in this facet has not been shown, including at the March 2011 VA examination.

A level of severity of 1 has been assigned for the subjective symptoms facet.  A level of severity of 2 is not warranted unless there is evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The March 2011 VA examiner indicated that the Veteran's symptoms only mildly interfere with work, instrumental activities of daily living, family, or other close relationships.  As such, a level of severity of 2 is not warranted.

A level of severity of 0 has been assigned for the neurobehavioral effects facet.  To warrant a level of severity of 1, there must be one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  In this case, the March 2011 VA examiner noted that this facet did not interfere with workplace interaction or social interaction.

A level of severity of 0 has been assigned for the communication facet.  The record clearly shows that the Veteran is able to communicate by spoken and written language demonstrating expressive communication.  A higher level of severity of 1 is not warranted unless there is evidence of occasionally mild impairment of comprehension or expression, or both, of either spoken language or written language.

In sum, as only one evaluation is assigned for all the applicable facets, the disability rating assigned is 10 percent based upon the highest severity level of 1.

The Board notes that there is nothing contained in the April 2009 VA neurological disorders examination that would tend to indicate that higher ratings would be warranted.  In this regard, the Board notes that the April 2009 VA examiner essentially indicated that other than headaches the Veteran had no other residual disability resulting from his in service head injury.

The Board will also consider whether the Veteran is entitled to a higher disability rating for headaches.  Diagnostic Code 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran has provided credible evidence (in particular, on the April 2009 VA neurological examination) that he has migraine headaches which are prostrating and occur more than once a month over the last several months.  Under Diagnostic Code 8100, that level of disability more nearly approximates a 30 percent rating.  As the Veteran has been able to maintain, albeit with difficulty, his employment, the criteria for a 50 percent rating, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, is not warranted.  In this regard, the Veteran has not reported any lost work days related to headaches, and the Board finds it significant that the Veteran has indicated that he takes no prescribed medication for his headaches.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is competent to report with respect to his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be applied, the Board finds that the VA examination reports, which considered the Veteran's reported symptoms, are more persuasive than the Veteran's assertions that he is entitled to a higher disability rating.  Further, the Board notes that the Veteran has provided credible reports of his headaches symptoms, and those credible reports have led to the assignment of a 30 percent rating for headaches in this case.

As Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, and as the Veteran's sole residual of his in-service head injury are headaches, it would constitute prohibited pyramiding to provide separate 10 and 30 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  A single 30 percent rating under Diagnostic Code 8100 is; however, warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected disability on appeal.  The Veteran's symptoms such as frequency and severity of headache attacks are specifically enumerated under the relevant diagnostic codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating of 30 percent for migraine headaches is granted, as a residual of a head injury, throughout the appeal period, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


